                                                                                   A-570-051, C-570-052
                                                                                                Remand
                                                                                          Slip Op. 21-19
                                                                                       Public Document
                                                                                          E&C/OV: RG


              Shelter Forest International Acquisition Inc., et al. v. United States
             Consol. Court No. 19-00212, Slip Op. 21-19 (CIT February 18, 2021)

                          FINAL RESULTS OF REDETERMINATION
                              PURSUANT TO COURT REMAND

I.      SUMMARY

        The Department of Commerce (Commerce) has prepared these final results of

redetermination in accordance with the opinion and remand order of the U.S. Court of

International Trade (the Court) in Shelter Forest International Acquisition Inc., et al. v. United

States, Consol. Court No. 19-00212, Slip Op. 21-19 (CIT February 18, 2021) (Remand Opinion

and Order). These final results of redetermination concern Commerce’s affirmative final

determination in the anti-circumvention inquiry1 of the antidumping duty (AD) and

countervailing duty (CVD) orders on certain hardwood plywood products (plywood) from the

People’s Republic of China (China), conducted pursuant to section 781(d) of Tariff Act of 1930,

as amended (the Act).2 We conducted the inquiry following a request from the Coalition for Fair

Trade in Hardwood Plywood (the petitioner) for Commerce to determine whether certain

hardwood plywood with face and back veneers of radiata and/or agathis pine that: (1) has a

Toxic Substances Control Act (TSCA) or California Air Resources Board (CARB) label



1
  See Certain Hardwood Plywood Products from the People’s Republic of China: Affirmative Final Determination
of Circumvention of the Antidumping and Countervailing Duty Orders, 84 FR 65783 (November 29, 2019) (Final
Anti-Circ Determinations), and accompanying Issues and Decision Memorandum (IDM).
2
  See Certain Hardwood Plywood Products from the People’s Republic of China: Amended Final Determination of
Sales at Less Than Fair Value, and Antidumping Duty Order, 83 FR 504 (January 4, 2018) and Certain Hardwood
Plywood Products from the People’s Republic of China: Countervailing Duty Order, 82 FR 513 (January 4, 2018)
(collectively, Orders).
certifying that it is compliant with TSCA/CARB requirements; and (2) is made with a resin, the

majority of which is comprised of one or more of the following three product types – urea-

formaldehyde, polyvinyl acetate, and/or soy (inquiry merchandise), is circumventing the

Orders.3 In its February 18, 2021, Remand Opinion and Order, the Court held that: (1)

Commerce’s affirmative circumvention determination is unsupported by substantial evidence;4

(2) Commerce unreasonably rejected Shelter Forest International Acquisition Inc.’s (Shelter

Forest’s) July 3, 2019, submission;5 (3) the application of the adverse facts available (AFA)-

derived China-wide rate to producers/exporters of inquiry merchandise is inconsistent with the

purpose of section 781(d) of the Act;6 (4) the signature date is not the correct effective date for

the date of initiation of the inquiry;7 (5) Commerce must further assess whether the International

Trade Commission (ITC) should be notified of an affirmative determination;8 and (6) Commerce

should not have rejected IKEA Supply AG (IKEA)’s rebuttal brief.9

         In connection with the above findings, the Court required Commerce to consider several

issues, and it directed Commerce to: (1) consider whether it may accept evidence, other than

labels, that indicates TSCA or CARB product compliance or otherwise explain why evidence of

actual labels is required for its assessment;10 (2) explain what evidence it specifically required

with regard to the resin formulation used to produce inquiry merchandise and why that evidence

is required, identify any deficiencies in respondents’ evidence, and, to the extent necessary,




3
  See Petitioner’s Letter, “Request for Anti-Circumvention Inquiry,” dated June 26, 2018 (Petitioner’s Request).
4
  See Remand Opinion and Order at 10-14 (citing a submission made by Shelter Forest on July 3, 2019, which
Commerce had removed from the record because it contained new factual information (NFI)).
5
  Id. at 14-21.
6
  Id. at 21-22.
7
  Id. at 22-24.
8
  Id. at 24-26.
9
  Id. at 26-27.
10
   Id. at 11-12.


                                                         2
provide respondents an opportunity to submit supplemental information;11 (3) provide

Lianyungang Yuantai International Co., Ltd. (Yuantai) the opportunity to correct or explain the

translation error in its purchase contract and either consider the document or explain why the

error makes the entire document unreliable;12 (4) consider Shelter Forest’s July 3 submission,

notify Shelter Forest of any deficiencies in it, and allow Shelter Forest to correct or explain those

deficiencies;13 and (5) allow IKEA to refile its rebuttal brief.14

        The Court further ruled that, if on remand, Commerce continues to reach an affirmative

circumvention determination, Commerce shall: (1) provide Shelter Forest, IKEA, Shanghai

Futuwood Trading Co. (Futuwood), et al., and the Importers Alliance15 (collectively, Plaintiffs)

an opportunity to demonstrate whether they qualify for a cash deposit rate that is not derived

from an AFA rate or otherwise explain why it is permissible not to provide Plaintiffs with this

opportunity;16 (2) amend the effective date of the affirmative determination to the publication

date of the initiation notice;17 and (3) in light of its prior assessment and conclusions regarding

the scope of the Orders, consider whether Commerce must notify the ITC pursuant to section

781(j)(e)(1) of the Act, and if Commerce continues to find that it is not required to notify the

ITC, address whether its decision is subject to judicial review.18




11
   Id. at 13.
12
   Id. at 14.
13
   Id. at 21.
14
   Id. at 27.
15
   The Importers Alliance includes Taraca Pacific, Inc., Liberty Woods International, Inc., MJB Wood Group, Inc.,
and Patriot Timber Products, Inc.
16
   See Remand Opinion and Order at 22.
17
   Id. at 24.
18
   Id. at 26.


                                                        3
        As set forth in detail below, pursuant to the Court’s Remand Opinion and Order, we

requested and received Shelter Forest’s July 3 submission of NFI,19 IKEA’s rebuttal brief,20 and

Yuantai’s revised English translation of its purchase contract and explanation of the errors in the

originally-submitted document.21 We revisited and reevaluated the record evidence and

reviewed all comments from interested parties.22 We also issued a supplemental questionnaire to

Shelter Forest regarding its NFI submission, to which it provided a timely response.23

        On April 5, 2021, Commerce released to interested parties the Draft Remand Results and

established the deadline for interested parties to submit comments on the Draft Remand

Results.24 On April 13, 2021, the petitioner, Shelter Forest, Importers Alliance, and IKEA each

timely submitted comments on the Draft Remand Results.25

        After analyzing the information on the record, we determine for the purposes of these

final results of redetermination on remand that inquiry merchandise was not later-developed


19
   See Shelter Forest’s Letter, “Shelter Forest’s Response to Department Request,” dated March 8, 2021 (Shelter
Forest’s March 8 Submission).
20
   See IKEA’s Letter, “IKEA Supply AG’s Response to the Request for Information,” dated March 9, 2021 (IKEA
Rebuttal Brief).
21
   See Yuantai’s Letter, “Information Request Response,” dated March 16, 2021 (Yuantai’s Revised Translation and
Explanation).
22
   See Petitioner’s Letters, “Comments on Shelter’s New Factual Information,” dated March 15, 2021 (Petitioner’s
March 15 Comments), and “Comments on Yuantai’s New Factual Information,” dated March 22, 2021; see also
Importers Alliance Letters, “Comments on Shelter Forest Documentation,” dated March 15, 2021, and “Comments
on Yuantai Response,” dated March 22, 2021; and Shelter Forest’s Letter, “Shelter Forest’s Comments on New
Factual Information,” dated March 15, 2021.
23
   See Shelter Forest’s Letter, “Shelter Forest’s Supplemental Questionnaire Response,” dated March 25, 2021
(Shelter Forest March 25 SQR). On March 31, 2021, the petitioner commented on Shelter Forest’s supplemental
questionnaire response. See Petitioner’s Letter, “Comments on Shelter Supplemental Questionnaire Response,”
dated March 31, 2021 (Petitioner’s SQR Comments). For further discussion, see “C. Discussion of Petitioner’s
Comments” below.
24
   See Draft Results of Redetermination Pursuant to Court Remand: Shelter Forest International Acquisition Inc., et
al. v. United States, Consol. Court No. 19-00212, Slip Op. 21-19 (CIT February 18, 2021) dated April 5, 2021 (Draft
Remand Results); see also Memorandum, “Deadline for Comments on Draft Remand Redetermination,” dated April
8, 2021.
25
   See Petitioner’s Letter, “Comments on Draft Results of Redetermination,” dated April 13, 2021 (Petitioner’s April
13 Comments); see also Shelter Forest’s Letter, “Shelter Forest’s Comments on Department Draft Results of
Redetermination Pursuant to Court Remand,” dated April 13, 2021 (Shelter Forest’s April 13 Comments); Importers
Alliance’s Letter, “Comments on Draft Remand Redetermination,” dated April 13, 2021 (Importers Alliance’s April
13 Comments); and IKEA’s Letter, “IKEA Supply AG’s Comments on Draft Remand Redetermination in Cons.
Court No. 19-00212, Slip Op. 21-19.,” dated April 13, 2021 (IKEA’s April 13 Comments).


                                                         4
because it was commercially available prior to December 8, 2016 (i.e., the date of initiation of

the less-than-fair-value and CVD investigations). Therefore, Commerce is revising its

circumvention determination, finding inquiry merchandise is not circumventing the Orders.

II.     DISCUSSION

A. Background

        On January 4, 2018, Commerce published the Orders on plywood from China.26 On June

25, 2018, the petitioner filed a “later-developed merchandise” anti-circumvention inquiry request

pursuant to section 781(d) of the Act with respect to inquiry merchandise.27 In the Petitioner’s

Request, the petitioner alleged that the inquiry merchandise was not commercially available prior

to December 8, 2016, the date of the initiation of the investigations, and that since the initiation

of the investigations, inquiry merchandise has been marketed and sold by Chinese exporters as a

direct substitute to subject merchandise.28

        Commerce first analyzed the record evidence provided by the respondents to determine

whether inquiry merchandise was later developed. On June 11, 2019, Commerce published its

Preliminary Anti-Circ Determinations.29 In the accompanying PDM, we outlined three

requirements for inquiry merchandise30 and the evidence provided by each company that

responded to Commerce’s requests for information. We preliminarily found that the three




26
   See Orders.
27
   See Petitioner’s Request.
28
   See Certain Hardwood Plywood Products from the People’s Republic of China: Initiation of Less-Than-Fair-
Value Investigation, 81 FR 91125 (December 16, 2016); see also Certain Hardwood Plywood Products from the
People’s Republic of China: Initiation of Countervailing Duty Investigation, 81 FR 91131 (December 16, 2016).
29
   See Certain Hardwood Plywood Products from the People’s Republic of China: Preliminary Affirmative
Determination of Circumvention of the Antidumping Duty and Countervailing Duty Orders, 84 FR 27081 (June 11,
2019) (Preliminary Anti-Circ Determinations), and accompanying Preliminary Decision Memorandum (PDM).
30
   Specifically, we defined inquiry merchandise as hardwood plywood that: (1) has face and back veneers of radiata
and/or agathis pine; (2) has a TSCA or CARB label certifying that it is compliant with TSCA/CARB requirements;
and (3) is made with a resin, the majority of which is comprised of one or more of the following three product types
– urea-formaldehyde, polyvinyl acetate, and/or soy.


                                                         5
mandatory respondents (Glary Plywood Co. Ltd. (Glary), Futuwood, and Yuantai) and the one

respondent that voluntarily participated (Shelter Forest) failed to demonstrate that inquiry

merchandise was commercially available prior to December 8, 2016. With regard to Shelter

Forest in particular, Commerce preliminarily found that, although Shelter Forest had previously

sold merchandise with two of the three physical characteristics of inquiry merchandise (i.e., its

plywood was made with radiata veneers and had a label certifying CARB compliance), it had

failed to demonstrate the glue in its merchandise was majority urea-formaldehyde.31

        Pursuant to our preliminary affirmative circumvention determinations, Commerce

directed U.S. Customs and Border Protection (CBP) to suspend liquidation and require cash

deposits on entries of inquiry merchandise, effective September 18, 2018, the signature date of

the Initiation Notice.32 Further, in the Preliminary Anti-Circ Determinations, Commerce found

that inquiry merchandise did not incorporate a significant technological advance or alteration of

an earlier product. In consideration of this finding, and pursuant to section 781(e)(1)(C) of the

Act, Commerce did not notify the ITC of its preliminary determinations.33

        On July 3, 2019, Shelter Forest submitted a letter responding to the findings outlined in

the Preliminary Anti-Circ Determinations. On July 10, 2019, however, Commerce rejected

Shelter Forest’s submission and removed it from the record, because Shelter Forest’s letter

contained untimely-filed NFI.34 On July 11, 2019, Shelter Forest requested that Commerce

solicit the NFI in the rejected submission35 so that it could “consider documentation to support



31
   See Preliminary Anti-Circ Determinations PDM at 16-17.
32
   See Preliminary Anti-Circ Determinations, 84 FR at 27082; see also Certain Hardwood Plywood Products from
the People’s Republic of China: Initiation of Anti-Circumvention Inquiry on the Antidumping Duty and
Countervailing Duty Orders, 83 FR 47883 (September 21, 2018) (Initiation Notice).
33
   See Preliminary Anti-Circ Determinations PDM at 20-21.
34
   See Commerce’s Letter, “Rejection of Submission,” dated July 10, 2019 (Rejection of Shelter Forest Submission).
35
   See Shelter Forest’s Letter, “Response to Commerce’s Letter Dated July 10, 2019, and Request for Commerce to
Solicit Necessary New Factual Information,” dated July 11, 2019.


                                                        6
Shelter Forest’s assertion that the type of glue referred to as ‘eZero’ or ‘E0’ is, in fact, a glue

made from a urea-formaldehyde base.”36 Shelter Forest explained that it had been unaware of

Commerce’s “uncertainty” regarding E0 glue and that it went through extraordinary lengths to

ensure that it could “remove any uncertainty” about E0 glue and whether it meets Commerce’s

inquiry merchandise resin criteria.37 On July 17, 2019, Commerce denied Shelter Forest’s

request.38

        After considering the issues raised in case and rebuttal briefs,39 on November 29, 2019,

Commerce published the Final Anti-Circ Determinations, continuing to find that Glary,

Futuwood, Yuantai, as well as Shelter Forest, failed to demonstrate that inquiry merchandise was

commercially available prior to December 8, 2016.

        Regarding Glary, Commerce found that the company’s submitted documentation did not

demonstrate that both outer veneers of its plywood were produced with radiata pine.40 We also

found that Glary did not demonstrate that it sold plywood with CARB/TSCA labels or a resin

containing a majority of urea-formaldehyde prior to December 8, 2016.41 In the Final Anti-Circ

Determinations, we stated that the labels Glary provided, which were dated after December 8,

2016, did not confirm Glary’s assertion that it produced and sold inquiry merchandise prior to

that date.42 We also found that CARB certificates alone (i.e., unaccompanied by the CARB

labels themselves) were not sufficient to demonstrate that Glary’s plywood was labeled CARB


36
   Id. at 3.
37
   Id.
38
   See Commerce’s Letter, “Denial of Request to Solicit New Factual Information,” dated July 17, 2019 (Denial of
Shelter Forest Request).
39
   Commerce received case briefs and rebuttal case briefs from several interested parties. On August 12, 2019,
Commerce rejected a rebuttal brief submitted by IKEA containing NFI and permitted IKEA to resubmit its rebuttal
brief without the new information.
40
   See Final Anti-Circ Determinations IDM at 20. None of the parties claimed to produce or sell plywood with
agathis veneers.
41
   None of the parties claimed to produce or sell radiata pine plywood with polyvinyl acetate or soy resins.
42
   See Final Anti-Circ Determinations IDM at 19.


                                                        7
compliant.43 Commerce explained that the criterion for inquiry merchandise is that “the

merchandise be labeled CARB certified—not that the producer be certified as producing CARB

compliant products, and not that the producer be legally able to label its merchandise as CARB

certified.”44 Thus, because Glary relied on a glue recipe dated after December 8, 2016, and its

CARB certificates were not directly tied to any production or sales documents of the purported

inquiry merchandise, Commerce found that Glary failed to demonstrate that its product met the

resin criterion of inquiry merchandise.45

        Regarding Futuwood, Commerce found that Futuwood did not demonstrate that both

front and back veneers of its plywood were made of radiata pine.46 Futuwood provided several

invoices from a supplier for urea-formaldehyde glue purchases,47 and it asserted that its

suppliers’ CARB/TSCA certification was evidence that the glue used to produce the plywood

was a majority urea-formaldehyde glue.48 In the Final Anti-Circ Determinations, however,

Commerce found that Futuwood did not demonstrate a link between the purchased urea-

formaldehyde glue and the production or sale of plywood with radiata pine veneers.49 With

respect to the labeling criterion, Commerce found that Futuwood provided sufficient evidence to

demonstrate that it sold merchandise labeled as CARB/TSCA certified prior to December 8,

2016.50 We explained that “{a}ll of the Futuwood purchase orders indicate that the customer




43
   Id.
44
   Id.
45
   Id. at 21.
46
   Id. at 22-23.
47
   See Futuwood’s Letter, “Supplemental Questionnaire Response,” dated February 12, 2019 at Exhibit SQ1-3.
48
   See Glary and Futuwood’s Letter, “Hardwood Plywood from the People’s Republic of China: Case Brief,” dated
July 18, 2019 at 22.
49
   See Final Anti-Circ Determinations IDM at 23-24.
50
   Id. at 22.


                                                      8
had a requirement to label each crate CARB certified. Futuwood also provided CARB labels

that tie to the sales documentation.”51

        With respect to Yuantai, Commerce similarly found that Yuantai did not demonstrate that

it produced or sold plywood with outer veneers of radiata pine prior to December 8, 2016. To

support its assertion that it sold plywood with both outer veneers of radiata pine, Yuantai

provided CBP entry forms, but these entry forms contained entries of plywood with only one

veneer of softwood.52 Yuantai provided other sales documents, but none of those documents

clearly indicated that both face and back veneers were comprised of radiata pine.53 Additionally,

Yuantai provided a purchase contract with its plywood producer, but Commerce found that this

purchase contract was unreliable because the document contained a translation error which “was

not minor and therefore it {could} not assume that the remainder of the document {was} without

error.”54 We also found that Yuantai did not demonstrate its plywood was labeled CARB/TSCA

compliant and that it provided no reliable evidence of producing or selling plywood made with a

majority urea-formaldehyde resin.55 Yuantai provided its supplier’s CARB certification, but

provided no evidence to demonstrate a specific product was labeled CARB compliant.

        Finally, in reviewing Shelter Forest’s submission, Commerce found that Shelter Forest

demonstrated that it sold plywood with radiata pine veneers that was labeled CARB certified, but

that it did not demonstrate that the glue used to produce that merchandise was majority urea-

formaldehyde.56 Specifically, in the Final Anti-Circ Determinations Commerce explained that



51
   Id.; see also Futuwood’s Letter, “Questionnaire Response,” dated November 26, 2018 at Exhibits 7, 9, and 11.
52
   Id. at 25.
53
   See Memorandum, “Business Proprietary Information Memo for Issues and Decision Memorandum on the
Antidumping and Countervailing Duty Orders on Certain Hardwood Plywood from the People’s Republic of
China,” dated November 22, 2019 at Notes 2, 3, and 4.
54
   See Final Anti-Circ Determinations IDM at 25.
55
   Id. at 26.
56
   Id. at 24-25.


                                                        9
the record lacked sufficient support for finding “E0” or “eZero” glue, the glue used in Shelter

Forest’s radiata pine plywood, was made of majority urea-formaldehyde.57

         As outlined above, Commerce found that none of the four companies demonstrated that

inquiry merchandise was produced or sold prior to December 8, 2016, and, thus, was

commercially available prior to the initiation of the investigations. Therefore, in the Final Anti-

Circ Determinations, we found that inquiry merchandise was a later-developed product

circumventing the Orders, and that it was appropriate to include inquiry merchandise in the

scope of the Orders.58

B. Analysis

         In the Remand Opinion and Order, the Court addressed Commerce’s treatment of Shelter

Forest’s July 3 submission of NFI.59 The Court held that, where possible, Commerce should

accept voluntary participation by respondents in a later-developed merchandise inquiry to

achieve an accurate result and that, because Shelter Forest was: (1) the only respondent that

voluntarily participated; and (2) its documentation had met two of the three criteria for inquiry

merchandise, Commerce’s rejection of Shelter Forest’s letter was inconsistent with Commerce’s

duty to conduct a fair and accurate examination of the market.60 Moreover, the Court found that

Commerce’s rejection of Shelter Forest’s July 3 letter was an abuse of discretion, explaining that,

because Commerce never notified Shelter Forest of deficiencies in its response in accordance

with section 782(d) of the Act, it could not find Shelter Forest’s attempt to remedy its

deficiencies untimely.61 Therefore, on remand, the Court directed Commerce to consider Shelter




57
   Id.
58
   Id.
59
   See Rejection of Shelter Forest Submission; see also Denial of Shelter Forest Request.
60
   See Remand Opinion and Order at 16-17.
61
   Id. at 19.


                                                         10
Forest’s July 3 letter, notify Shelter Forest of any deficiencies, and provide Shelter Forest an

opportunity to correct or explain those deficiencies.62

        Pursuant to the Remand Opinion and Order, Commerce requested that Shelter Forest

resubmit its July 3 letter,63 which Shelter Forest did on March 8, 2021.64 Shelter Forest’s March

8 Submission includes a sworn declaration from Mr. Ryan Loe, the President of Shelter Forest.

In the sworn declaration, Mr. Loe states that “E0 glue is primarily made from urea

formaldehyde{.}” Along with his sworn declaration, Mr. Loe provided several attachments,

including: (1) a Google search for the question “what is E0 glue?”; (2) a 2012 document

demonstrating Shelter Forest’s supplier’s method and process for mixing E0 grade urea-

formaldehyde glue; and (3) materials for production sheets, glue inspection reports, outbound

delivery sheets, the supplier’s CARB certification, bills of lading, the supplier invoices, packing

lists, and a glue workshop output report for two different plywood purchase contracts.65

        The sworn declaration from Mr. Loe provides additional clarity as to the composition of

Shelter Forest’s E0 glue by explaining that E0 glue is “primarily made from urea-formaldehyde.”

Shelter Forest’s March 8 Submission includes documentation from one of its plywood suppliers,

explaining its E0 glue production through radiata-veneer plywood production and testing. First,

the supplier’s method and process for mixing E0 grade urea-formaldehyde glue demonstrates

that the supplier’s glue was 98 percent urea-formaldehyde.66 In other words, the glue was made

of a majority urea-formaldehyde. The supplier’s documentation of its method for making E0

glue was dated in 2012.67 Second, Shelter Forest provided its sales documentation and its



62
   Id. at 21.
63
   See Commerce’s Letter, “Information Request,” dated March 5, 2021.
64
   See Shelter Forest’s March 8 Submission.
65
   Id. at Exhibit 1, Attachments A, B, and C/D, respectively.
66
   Id. at Exhibit 1, Attachment B.
67
   Id.


                                                      11
supplier’s production documentation from two purchase contracts with this supplier from 2012.68

These sales and production documents consistently referenced “E0,” “E0 Grade,” “urea-

formaldehyde glue,” “urea-formaldehyde resin,” and “radiata pine plywood.” Third, Shelter

Forest provided a plywood inspection report, showing that the plywood for these specific

contracts was made with urea-formaldehyde resin.69 Using the contract numbers, container

numbers from the bills of lading, and documentation from previous submissions, Shelter Forest

clearly linked all of these sales and production documents to one another.70

        Using the purchase order numbers in the supplier’s “Container Content and Purchase

Order” documents,71 we are able to tie the production documentation from Shelter Forest’s

March 8 Submission to the documentation Commerce relied on in finding that Shelter Forest had

also sold CARB-labeled plywood with face and back veneers of radiata pine.72 As an example,

using Shelter Forest’s March 8 Submission, we selected one purchase order from one plywood

supplier contract and tied it to one of Shelter Forest’s “manifest unit views.”73 This manifest

view contains Shelter Forest’s associated customer invoice number. The customer invoice was

supplied in Shelter Forest’s Comments on Initiation.74 In the Prelim BPI Memo, we outlined

how the documentation provided in Shelter Forest’s Comments on Initiation demonstrated that

Shelter Forest sold plywood with radiata face and back veneers that was labeled CARB




68
   Id. at Exhibit 1, Attachments C and D.
69
   Id.
70
   Id. at Exhibit 1, pages 3-5.
71
   Id. at Exhibit 1, pages 3-4 and Attachments C and D.
72
   See Memorandum, “Business Proprietary Information Memo for Preliminary Decision Memorandum on the
Antidumping and Countervailing Duty Orders on Certain Hardwood Plywood Products from People’s Republic of
China,” dated June 4, 2019 (Prelim BPI Memo) at Note 6.
73
   See Shelter Forest’s Letter, “Shelter Forest Quantity and Value Questionnaire Response,” dated October 11, 2018
(Q&V Response) at Attachment D. Shelter Forest described its “manifest unit view” as a computer system-
generated matrix linking its purchases from Chinese mills to its U.S. customer invoices.
74
   See Shelter Forest’s Letter, “Comment on Certain U.S. Producers’ Request for Anticircumvention Inquiry,” dated
July 16, 2018 (Shelter Forest’s Comments on Initiation) at Attachment F.


                                                       12
compliant.75 In both Mr. Loe’s sworn declaration and the declaration provided by Shelter

Forest’s General Manager, Zhang FangMu, the company representatives explained that all orders

to this same U.S. customer had the same physical characteristics.76 Accordingly, because in

Shelter Forest’s Comments on Initiation, Shelter Forest provided a CARB label for the same

product, in the same year, for the same customer, Shelter Forest demonstrated that this product

meets the CARB label criterion of inquiry merchandise.

         In the Preliminary Anti-Circ Determinations, Commerce found that the documentation

provided in Shelter Forest’s Comments on Initiation confirmed the veneer and CARB label

criteria for inquiry merchandise, but, because the documentation only referenced “CARB2 glue”

or “E-zero glue,” Shelter Forest did not meet the threshold for demonstrating the resin

requirement for inquiry merchandise.77 Commerce did not change its preliminary findings in the

Final Anti-Circ Determinations, and it expanded them to explain that the record lacked the exact

composition of Shelter Forest’s resin, and that none of Shelter Forest’s sworn statements asserted

that its glue was a majority urea-formaldehyde.78 Shelter Forest’s March 8 Submission remedies

these issues. Mr. Loe’s sworn declaration supports Shelter Forest’s assertion that the E0 resin

used to produce Shelter Forest’s plywood is comprised primarily, or of a majority, of urea-

formaldehyde. The supporting documentation provided along with the sworn declaration further

supports Shelter Forest’s claim. It demonstrates that Shelter Forest’s producer used a majority

urea-formaldehyde glue to produce radiata pine plywood for Shelter Forest’s U.S. customer, and

because the customer required all of its merchandise to be CARB certified, the merchandise was




75
   See Prelim BPI Memo at Note 6.
76
   See Shelter Forest’s Comments on Initiation at Exhibit 1, pages 7-10; see also Shelter Forest’s March 8
Submission at Exhibit 1, page 5; and Q&V Response at Exhibit 3, pages 2-3.
77
   See Preliminary Anti-Circ Determinations PDM at 16.
78
   See Final Anti-Circ Determinations IDM at 24-25.


                                                         13
labeled CARB certified. Further, Shelter Forest demonstrated that this product was produced

and sold in 2012. Therefore, in consideration of Mr. Loe’s sworn statement, supporting

documentation provided by Shelter Forest, and other previously-submitted record evidence, we

find that Shelter Forest produced inquiry merchandise and that inquiry merchandise was

commercially available prior to December 8, 2016.79

        In its Remand Opinion and Order, the Court held that Commerce’s affirmative anti-

circumvention determination was unsupported by substantial evidence.80 The Court held that

Commerce’s adoption of the petitioner’s definition of inquiry merchandise imposed “almost

impossible requirements on the Plaintiffs to show that inquiry merchandise was commercially

available prior to December 8, 2016.”81 However, despite the Court’s concerns with certain

requirements of inquiry merchandise, Shelter Forest demonstrated that it produced merchandise

meeting the definition of inquiry merchandise. Therefore, because we find that Shelter Forest

demonstrated that inquiry merchandise was commercially available prior to December 8, 2016,

we find that inquiry merchandise is not later-developed merchandise and is not circumventing

the Orders.

        While we have now reached a negative determination regarding this anti-circumvention

inquiry, the Court directed us to address several additional concerns. First, the Court could not

determine that Commerce’s requirement that parties provide evidence of actual CARB/TSCA

labels was reasonable.82 The Court held that: (1) Commerce lacked a reasoned basis for

requiring evidence of the actual CARB/TSCA labels; and (2) Commerce failed to explain why



79
   See Draft Remand Results at 13; see also Shelter Forest’s March 8 Submission at Exhibit 1; Q&V Response at
Exhibit 3 pages 2-3 and Attachment D; and Shelter Forest’s Comments on Initiation at Exhibit 1, pages 7-10 and
Attachment F.
80
   See Remand Opinion and Order at 10.
81
   Id.
82
   Id. at 10-11.


                                                       14
other evidence demonstrating that a producer is CARB certified and able to fulfill sales requests

with CARB-compliant labels is not acceptable.83 Further, the Court found that Commerce

pointed to no evidence that CARB/TSCA labels are documents kept in the normal course of

business.84 On remand, the Court required Commerce to consider whether other evidence that

indicates CARB or TSCA compliance is acceptable or explain why actual labels are necessary

for Commerce’s determination.85

        In the Final Anti-Circ Determinations, Commerce concluded that two of the four

participating companies demonstrated that they had labeled merchandise as CARB compliant

prior to December 8, 2016. In particular, with respect to Futuwood, Commerce explained why it

found Futuwood had met the CARB label criterion: “{a}ll of the Futuwood purchase orders

indicate that the customer had a requirement to label each crate CARB certified. Futuwood also

provided CARB labels that tie to the sales documentation.”86 With respect to Shelter Forest,

“Shelter Forest provided … invoices that say ‘CARB P2 Certified’ … statements of CARB

Compliance from a supplier …{and} images of ‘Pine Plywood’ labeled as CARB compliant” on

its customer’s shelves. Commerce concluded that “the {CARB label} photograph, in

conjunction with sales documentation … demonstrated that Shelter Forest sold plywood prior to

December 8, 2016, that was labeled CARB certified.”87

        Both Futuwood and Shelter Forest provided adequate documentation from prior to

December 8, 2016, supporting the notion that evidence of historic CARB labels was kept in the

normal course of business and that this evidence was reasonably available to these companies.




83
   Id. at 11.
84
   Id.
85
   Id. at 11-12.
86
   See Final Anti-Circ Determinations IDM at 22.
87
   See Preliminary Anti-Circ Determinations PDM at 15, unchanged in Final Anti-Circ Determinations.


                                                      15
Further, because we find Shelter Forest has met all three criteria of inquiry merchandise prior to

December 8, 2016, and, thus, inquiry merchandise was not later developed, we find assessing the

validity of other potential CARB/TSCA-related documentation at this point is moot.

        In addition, the Court held that Commerce’s treatment of Yuantai’s purchase order was

unsupported by substantial evidence.88 The Court held that, because Commerce did not provide

Yuantai the opportunity to explain or correct the error(s) in its purchase contract, it cannot

determine whether Commerce was reasonable in not considering the document.89 Accordingly,

on remand, the Court directed that Commerce must request a corrected translation of the

purchase contract along with an explanation of the original errors,90 and then consider the

document or explain why the error(s) within the translation make the entire document

unreliable.91

        Pursuant to the Remand Opinion and Order, Commerce requested that Yuantai submit a

corrected English translation of its plywood purchase contract, and an explanation of the errors

that were submitted in its supplemental questionnaire response,92 which Yuantai did on March 8,

2021.93 Yuantai explained that the individual who translated the purchase contract initially made

errors because: (1) his personal knowledge with the product was reflected in his translation; (2)

his personal misunderstandings of the product were reflected in his translation; (3) he

accidentally omitted one sentence and instead included another; (4) he made “input error{s}”;

and (5) the translator accidentally included text from other contracts into his translation of this

contract.94 In sum, according to Yuantai, the translator applied his outside knowledge in


88
   Id. at 13-14.
89
   Id. at 14.
90
   Id.
91
   Id.
92
   See Commerce’s Letter, “Information Request,” dated March 5, 2021.
93
   See Yuantai’s Revised Translation and Explanation.
94
   Id. at Exhibit 1, “Explanation of Revisions.”


                                                      16
translating this contract, and, combined with some typographical errors, he generated an English

translation with a multitude of errors.

         Yuantai corrected and explained the errors in its purchase contract that Commerce

previously deemed unreliable. After considering Yuantai’s purchase contract, we find that the

purchase contract indicates that Yuantai purchased from its plywood supplier pine plywood that

was made with a urea-formaldehyde resin.95 This purchase contract ties to Yuantai’s sales

documentation related to its first sale of inquiry merchandise.96 However, in the Final Anti-Circ

Determinations, Commerce found that Yuantai did not demonstrate that its merchandise was

labeled CARB compliant, and, even if Commerce now considers Yuantai’s purchase contract,

the contract does not demonstrate that Yuantai’s merchandise was labeled as CARB compliant.97

As discussed above, we did not assess whether additional CARB/TSCA documentation is

sufficient for the purpose of this inquiry because Commerce has already reached a negative anti-

circumvention determination relying on Shelter Forest’s documentation. Therefore, Commerce

did not conduct additional analysis of Yuantai’s information.

         Referencing the evidence provided by Shelter Forest98 and Glary,99 the Court next held

that Commerce’s evidentiary requirements for the resin criterion for inquiry merchandise were

too strict.100 On remand, the Court directed Commerce to explain specifically the evidence that




95
   Id. at Exhibit 1.
96
   See Yuantai’s Letter, “Anti-Circumvention Inquiry Supplemental Questionnaire Response,” dated February 12,
2019 at Exhibit S-6. Yuantai provided a purchase order from its U.S. customer dated one week prior to the purchase
contract with its plywood supplier. The purchase order is for radiata pine plywood made with E0 glue that is CARB
2 compliant and the dimensions are the same as the dimensions in the purchase contract. The corresponding invoice
is for the same quantity of plywood ordered with the plywood contract.
97
   See Final Anti-Circ Determinations IDM at 26.
98
   Shelter Forest submitted two sworn declarations describing its glue as having a “urea formaldehyde base.”
99
   Glary submitted its glue recipe, photos from its present-day glue production, and its CARB certificates from 2013-
2018, which indicate Glary was certified for producing plywood with urea-formaldehyde glue.
100
    See Remand Opinion and Order at 12-13.


                                                         17
it requires with respect to the resin requirement, why that evidence is required, and, if necessary,

to provide respondents an opportunity to submit supplemental information.101

           Commerce required respondents to demonstrate that the resin used in producing its

radiata pine plywood prior to December 8, 2016, was comprised of a majority urea-

formaldehyde. The petitioner outlined the importance of the glue composition in its request for

initiation, explaining that the use of majority urea-formaldehyde, polyvinyl acetate, or soy resins

makes plywood with radiata veneers a direct substitute for subject merchandise.102 Thus,

Commerce’s requirement for this criterion is that respondents demonstrate that the glue used in

producing the plywood from prior to December 8, 2016, was of a majority urea-formaldehyde,

polyvinyl acetate, or soy resin. Commerce required documentation from a time prior to

December 8, 2016, and a clear description of the ingredients within that resin to support this

criterion. As discussed above, Shelter Forest demonstrated that its plywood met this criterion by

providing source documentation containing a list of the ingredients used in its resin from prior to

December 8, 2016. Further, Shelter Forest was able to tie the urea-formaldehyde resin to

production and sales documents from 2012. We find that Shelter Forest’s plywood sold prior to

December 8, 2016, meets all three criteria for inquiry merchandise; therefore, requesting

additional supplemental information is not necessary.

           Additionally, the Court directed Commerce to address three other issues if it continues to

reach an affirmative anti-circumvention finding. First, the Court disagreed with the application

of the China-wide AFA-derived AD/CVD rates as the cash deposit rates, finding that Commerce

should provide the Plaintiffs the opportunity to qualify for separate rates or explain why it is not




101
      Id. at 13.
102
      See Petitioner’s Request.


                                                   18
permissible to do so.103 Second, the Court disagreed with Commerce’s choice of the effective

date for suspension of liquidation, holding that the correct initiation date in this case was the date

of publication of the Initiation Notice,104 not the signature date of the Initiation Notice.105 Third,

the Court instructed Commerce to consider whether notification to the ITC is required by section

781(e)(1) of the Act, in light of Commerce’s previous determination not to initiate an

anticircumvention inquiry on softwood plywood because it was a “different product” from

merchandise covered by the Orders and fell outside the scope of the Orders.106 As discussed

supra, Commerce finds that Shelter Forest demonstrated that inquiry merchandise was

commercially available prior to December 8, 2016, and thus, reached negative anti-

circumvention determinations. In light of Commerce’s negative determinations, we did not

reach these remanded issues.

         Finally, the Court disagreed with Commerce’s rejection of new legal argument submitted

by IKEA in its rebuttal brief.107 Specifically, IKEA’s rebuttal brief included legal argument that

could not have been presented in its case brief because the court decision it cited had not yet

been issued. Therefore, the Court held that Commerce abused its discretion by not accepting

IKEA’s new legal argument.108 Accordingly, pursuant to the Court’s opinion, Commerce

requested,109 and IKEA resubmitted, its rebuttal brief.110 In consideration of Commerce’s

revised circumvention determination, and our finding that plywood with radiata pine and/or




103
    Id. at 21-22.
104
    See Initiation Notice.
105
    See Remand Opinion and Order at 22-23.
106
    Id. at 26 (citing, e.g., Columbia Forest Products v. United States, 399 F. Supp. 3d 1283, 1292–94 (CIT 2019)).
107
    Id. at 26; see also Commerce’s Letter, “Rejection of Submission,” dated August 12, 2019.
108
    See Remand Opinion and Order at 26-27.
109
    See Commerce’s Letter, “Rebuttal Brief Request,” dated March 5, 2021.
110
    See IKEA Rebuttal Brief.


                                                         19
agathis veneers is not circumventing the Orders (and will not be subject to the scope of the

Orders), we find an analysis of this new argument in IKEA’s rebuttal brief moot.

C. Discussion of Petitioner’s Comments on Shelter Forest’s March 25 SQR

         The petitioner provided comments on Shelter Forest’s March 8 Submission, and

subsequently, Commerce issued a supplemental questionnaire to Shelter Forest to address certain

of the points that the petitioner raised.111 Shelter Forest provided a timely response to the

supplemental questionnaire,112 and the petitioner submitted additional comments related to that

submission.113

         In the Petitioner’s SQR Comments, the petitioner questioned the reliability of Shelter

Forest’s March 8 Submission and March 25 SQR, claiming that: (1) there were discrepancies

between the glue used in products reflected in Shelter Forest’s 2012 publicly-available marketing

materials and Shelter Forest’s reported glue composition;114 and (2) Shelter Forest provided

inadequate documentation to support its sworn statement that one of its products contained E0

glue made of a majority urea-formaldehyde.115 According to the petitioner, these discrepancies

call into question Shelter Forest’s sworn declarations, questionnaire responses, and production

and sales documentation, and, as a result, the petitioner maintained that Commerce should find

Shelter Forest’s responses in their entirety to be unreliable.

         After examining the evidence on the record, we find that there are no discrepancies in

Shelter Forest’s March 8 Submission or March 25 SQR pertaining to the merchandise at issue


111
    See Petitioner’s March 15 Comments; see also Commerce’s Letter, “Supplemental Questionnaire,” dated March
19, 2021.
112
    See Shelter Forest’s March 25 SQR.
113
    See Petitioner’s SQR Comments. At the time we released the draft results, the deadline for Shelter Forest to
submit its response to Petitioner’s SQR Comments was still outstanding. Shelter Forest submitted rebuttal NFI on
April 5, 2021, and we considered this information for these final results of redetermination. For further discussion,
see “Summary and Analysis of Comments from Interested Parties,” below.
114
    Id. at 3-4.
115
    Id. at 5-6.


                                                         20
and that the documentation provided by Shelter Forest ties to the underlying sales documentation

on the record. Shelter Forest submitted its NFI to clarify the composition of its E0 glue.116 This

submission included the following: (1) Shelter Forest’s supplier’s recipe for E0 resin from 2012,

demonstrating that the glue was a majority urea-formaldehyde;117 (2) “Materials Out-Going

Form{s} for Production” showing Shelter Forest’s supplier produced radiata pine plywood with

E0 grade urea-formaldehyde resin;118 (3) inspection reports that tested the emissions of the

plywood and confirmed that it met the low-emissions criteria to be categorized as “E0”;119 (4)

“Outbound Delivery Order” forms illustrating that this radiata pine plywood with E0 urea-

formaldehyde glue was leaving the supplier’s premises;120 (5) the supplier’s CARB certificate,

that was valid at the time of the production;121 (6) bills of lading that stated the merchandise was

CARB-2 certified;122 and (7) supplier invoices that said the merchandise was CARB-2

certified.123 In Shelter Forest’s Comments on Initiation, Shelter Forest provided a complete set

of sales documents, including marketing materials, that were specific to the same customer and

merchandise (i.e., SKU 575879) as the ultimate U.S. customer and merchandise from Shelter

Forest’s March 8 submission.124 This set of sales documents also included documentation to

support Shelter Forest’s claims, including, but not limited to: (1) a label for SKU 575859 that

marked its product CARB certified with E0 glue and a pine species face; and (2) a sales contract,




116
    See Shelter Forest’s March 8 Submission at Attachment page 2 (“Shelter Forest hereby provides additional
factual information demonstrating, unequivocally, that the “E0” glue identified in Shelter Forest’s specification
sheet for SKU 575879… provided in Shelter Forest’s {Comments on Initiation} at Exhibit 1, Attachment D, in fact,
was comprised of urea formaldehyde”).
117
    Id. at Exhibit 1, Attachment B.
118
    Id. at Exhibit 1, Attachments C and D.
119
    Id.
120
    Id.
121
    Id.
122
    Id.
123
    Id.
124
    See Shelter Forest’s Comments on Initiation at Exhibit 1 Attachment D.


                                                       21
which tied to the CARB label by the Lot number, that referenced E0 glue and radiata pine

veneers.125 Further, Shelter Forest provided the quality control guidelines for the application of

its “E0 grade formaldehyde-urea glue” that is provided to all of its suppliers, supporting the

notion that Shelter Forest’s suppliers used the same E0, urea-formaldehyde, glue.126 Ultimately,

while in its first argument, the petitioner speculates about discrepancies between Shelter Forest’s

public marketing materials (which do not appear to be directly related to the sale under

examination) and Shelter Forest’s explanations regarding the merchandise it produced for a

specific customer, the marketing materials, sales documents, and production documents specific

to the customer and product in question do not appear to contain any such discrepancies.

Therefore, Commerce relied on Shelter Forest’s responses for these remand results.

         With respect to the second argument, Shelter Forest has provided documentation to

answer Commerce’s outstanding question about its E0 resin. While the merchandise in Shelter

Forest’s March 8 Submission was produced by a different supplier, there is nothing on the record

to suggest that Shelter Forest’s suppliers produced a different E0 resin that was not of a majority

urea-formaldehyde. Shelter Forest’s sales documentation at Attachment D of its Comments on

Initiation provides a clear picture of the merchandise it sold to one of its customers (i.e., radiata

pine plywood that was labeled CARB-certified and produced with E0 resin), Shelter Forest’s

March 8 Submission provides information about Shelter Forest’s E0 resin being of a majority

urea-formaldehyde, and Shelter Forest’s March 25 SQR indicates that Shelter Forest’s suppliers




125
    Id.; see also Shelter Forest’s March 8 Submission at Attachment, Exhibit 1 page 5 (“because of time constraints,
we were only able to obtain specific documentation concerning E0 glue for the production of radiata pine, CARB
certified plywood sold to {our customer} prior to 2016 for a single Chinese mill, {our supplier}. However, I note
that ALL production of the radiata pine, CARB-certified plywood sold to {our customer} prior to 2016 utilized the
same type of glue/resin”).
126
    See Shelter Forest’s March 25 SQR at Exhibit 1 Attachment A.


                                                         22
followed the same standards for E0, urea-formaldehyde, resin application.127 While the

petitioner alleges that Shelter Forest has provided inadequate documentation, our analysis of all

the record evidence does not support this conclusion. As discussed above, we find that the

information provided by Shelter Forest sufficiently demonstrates that it produced inquiry

merchandise prior to December 8, 2016. The additional concerns raised by the petitioner do not

call into question the reliability of the information already on the record. Therefore, we find the

petitioner’s arguments on this matter unpersuasive.

           After considering both the petitioner’s comments and Shelter Forest’s supplemental

response, we find that Shelter Forest’s NFI demonstrates that Shelter Forest’s resin was

comprised of majority urea-formaldehyde, and supports the finding (as discussed above) that

Shelter Forest sold inquiry merchandise prior to December 6, 2018.

III.       SUMMARY AND ANLAYSIS OF COMMENTS FROM INTERESTED PARTIES

Comment 1: Reliability of Shelter Forest Submissions

Petitioner Comments

          Commerce ignored record evidence that does not tie to, and conflicts with, Shelter

           Forest’s March 8 Submission. This information undermines Commerce’s determination

           and renders the Draft Remand Results unsupported.128

          Shelter Forest provided documentation of its supplier’s E0 glue recipe, indicating that the

           glue was made of urea, formaldehyde, enol, and tropicone, but no melamine.129 The sales

           of plywood that Shelter Forest identified as being produced with this glue (and the sales



127
    See Shelter Forest’s Comments on Initiation at Exhibit 1 Attachment D; see also Shelter Forest’s March 8
Submission; and Shelter Forest’s March 25 SQR at Exhibit 1 Attachment A.
128
    See Petitioner’s April 13 Comments at 4.
129
    Id. (citing Shelter Forest’s March 8 submission at Attachments B-E). We note that Shelter Forest’s March 25
SQR at Exhibit 1 page 7 publicly disclosed the ingredients of Shelter Forest’s glue.


                                                        23
          to which Commerce found the glue documentation ties) were made with a water-boil

          proof (WBP) glue.130 A urea-formaldehyde resin cannot qualify as WBP without

          melamine.131 Therefore, the glue recipe and associated production documents from

          Shelter Forest’s March 8 submission do not tie to Shelter Forest’s plywood sales

          documents.132

         Shelter Forest asserts that it added melamine to the final mix of urea formaldehyde glue,

          which allowed the glue to “pass a boiling test for several hours,” and thus, be considered

          WBP.133 This assertion fails for two reasons: (1) Shelter Forest’s plywood production

          documentation does not reference the addition of melamine and it is not reasonable to

          conclude that production documentation would not reference this additional ingredient;134

          and (2) Shelter Forest’s explanation conflicts with its own marketing materials. Shelter

          Forest’s contemporaneous plywood catalog indicates that its E0 glue was made of

          “melamine-urea formaldehyde” and could not pass a two-hour boil test.135 If Shelter

          Forest’s melamine urea-formaldehyde resin was WBP, as it so explained, it makes no

          sense for Shelter Forest to not advertise it as such (and instead include in the catalog that

          the glue was unable to pass a water-boil test).136 There is no reason to believe that

          Shelter Forest put incorrect information about its glues in its public catalogs.137




130
    Id. (see Shelter Forest’s March 25 SQR at 6 where the discussion of plywood with WBP rated glue sales was
deemed public).
131
    Id. at 6.
132
    Id. at 4.
133
    Id. at 5 (citing Shelter Forest’s March 25 SQR at Exhibit 1, page 4).
134
    Id.
135
    Id.
136
    Id. at 5.
137
    Id. at 6-7.


                                                       24
         In Shelter Forest’s 2012 catalog, “fortified performance resin,” which is described as

          phenol formaldehyde and resorcinol formaldehyde (i.e., not melamine fortified urea-

          formaldehyde), was the only glue listed as WBP.138

Commerce’s Position:

          We disagree with the petitioner that the E0 glue recipe and associated documents do not

tie to Shelter Forest’s sales documentation. We also disagree that Shelter Forest’s plywood

catalog and production documents undermine Commerce’s determination that Shelter Forest

demonstrated the E0 glue it used in its production of inquiry merchandise was a majority urea

formaldehyde glue.

          With respect to the first point, the petitioner asserts that the glue recipe provided by

Shelter Forest cannot be the same glue referenced in Shelter Forest’s sales documentation

because the recipe and production documents do not reference melamine, the ingredient that

turns a majority urea-formaldehyde glue into a WBP glue. Shelter Forest’s sales documentation

indicates that some of its radiata pine plywood was made with an E0 glue that was melamine

fortified.139 Purchase orders show that Shelter Forest’s customer requested a “WBP rated

glue,”140 and an internal spreadsheet that tracks all of Shelter Forest’s plywood purchases

indicates that it purchased plywood made with a “WBP rated glue.”141 Further, Shelter Forest

provided the specification sheet for SKU number 575879, which shows that this SKU was made

of plywood with E0 (melamine fortified) glue,142 and the documentation for SKU number

575879 provided in Shelter Forest’s Comments on Initiation ties to Shelter Forest’s Q&V



138
    Id. at 5 and 7.
139
    See Shelter Forest’s Comments on Initiation at Exhibit 1, Attachments D and G; see also Shelter Forest’s Q&V
Response at Exhibit 1, Attachment E.
140
    See Shelter Forest’s March 25 SQR at Exhibit 1, Attachment D.
141
    See Shelter Forest’s March 8 Submission at Exhibit 1, Attachment F.
142
    See Shelter Forest’s Comments on Initiation at Exhibit 1, Attachment D.


                                                       25
Response and the documents provided for two supplier contracts in Shelter Forest’s March 8

submission.143

         However, Shelter Forest filed its March 8 Submission solely to “demonstrat{e},

unequivocally, that the ‘E0’ glue identified in Shelter Forest’s specification sheet for SKU

575879… was comprised of urea formaldehyde,” the only glue criterion relevant to the

determination of whether the plywood products in question were later-developed merchandise.

Shelter Forest did not characterize the documentation it provided as a complete set of production

documents created in the production of inquiry merchandise.144 When Commerce asked Shelter

Forest why this documentation did not contain melamine if the plywood was indeed WBP rated,

Shelter Forest explained that “{s}uch E0 production recipe documentation only concerned the

chemical components of the specific E0 glue and did not purport to address all components used

in the entire plywood production process.”145 Shelter Forest also explained that melamine was

added to the E0 glue mixture after the glue mixture was produced:

         Shelter Forest and its partners came up with a practice of adding a small amount of
         melamine to the final mix of the bonding agent during {the} plywood manufacturing
         process … Shelter Forest suppliers produced plywood having a WBP rating by adding
         melamine during glue-spreading operation … What was provided in … the March 8th
         response was the recipe for the E0 glue only and not all materials used in {the} glue-
         spreading operation to produce radiata pine CARB-certified plywood.146

         Thus, although the petitioner asserts that Shelter Forest’s documentation should have

referenced “melamine,” there is no record evidence to support this assertion and we find Shelter



143
    Id. at 12 (Mr. Loe outlines how Shelter Forest’s SKU 575879 ties to sales contract number SFI-SH10021, which
then ties to the customer’s SKU number); see also Shelter Forest’s March 8 Submission at Exhibit 1, Attachments C
and D (Shelter Forest provides production documentation for two supplier contracts, with contract numbers that can
be linked to the purchase order numbers and manifest views for these customer sales in Shelter Forest’s Q&V
Response at Exhibit 3, Attachments B and D).
144
    See Shelter Forest’s March 8 Submission at 2.
145
    See Shelter Forest’s Letter, “Shelter Forest’s Rebuttal Factual Information,” dated April 5, 2021 (Shelter Forest’s
April 5 RFI) at 2.
146
    See Shelter Forest’s March 25 SQR at 3-9.


                                                          26
Forest’s explanation to be reasonable. In Asocoflores, the Court iterated that it upholds

determinations supported by substantial evidence: “{s}ubstantial evidence is ‘more than a mere

scintilla.’ It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion … Speculation, however, is not support for a finding.”147 In this case, the

petitioner does not provide evidence to support its suggestion that, in order for Shelter Forest’s

urea-formaldehyde glue to be WBP rated, certain of the production documents provided in

Shelter Forest’s March 8 Submission must reference melamine. Although the petitioner

characterizes the failure to reference melamine in that submission as “unreasonable,” it provided

no specific evidence that would call into question the reliability of the documentation supplied

by Shelter Forest. Absent such evidence, we find that the petitioner’s speculation does not

undermine our determination that Shelter Forest used a majority urea formaldehyde glue in its

production of inquiry merchandise.

        In contrast, the petitioner ignores the fact that Shelter Forest provided evidence to support

its assertions, including an excerpt from its 2011 quality control production manual. This

manual demonstrates that, although melamine was not part of Shelter Forest’s underlying glue

recipe, it was added after the urea-formaldehyde glue was produced.148 In this manual, we see

that the addition of melamine occurred after the E0 glue was mixed and during the “glue-

spreading” process, and that the manual referred to this melamine-fortified glue as “E0 grade

Formaldehyde-Urea.”149 Thus, in examining the evidence on the record, there appears to be no

basis to question the reliability of Shelter Forest’s submission.150



147
    See Asociacion Colombiana De Exportadores de Flores v. United States, 40 F. Supp. 2d 455, 471-472 (CIT
1999) (Asocoflores).
148
    See Shelter Forest’s March 25 SQR at Exhibit 1, Attachment A.
149
    Id.
150
    See Shelter Forest’s March 8 Submission at Exhibit 1, Attachments B-E; see also Shelter Forest’s March 25
SQR.


                                                       27
        With respect to the second point, the petitioner questions the veracity of the information

in Shelter Forest’s March 8 Submission and March 25 SQR because of differences between those

submissions and Shelter Forest’s 2012 public plywood catalog.151 Page 33 of this catalog

discusses the glue options for one brand of Shelter Forest’s plywood (the brand of plywood that

appears in Shelter Forest’s sales documents). The glue options include “FPR (fortified

performance resin),” “eZERO,” and “eONE.” On the top half of this page, FPR glue is identified

as waterproof (“2 hour boil”), while the E0 glue is identified as not waterproof. On the bottom

half of the page, phenol formaldehyde and resorcinol formaldehyde are labeled as FPRs (i.e.,

waterproof “2 hour boil”), while melamine-urea formaldehyde is identified as E0 (i.e., not

waterproof). The petitioner claims that “it makes no sense that {Shelter Forest’s melamine-urea

formaldehyde glue} would not also be identified as waterproof” in the 2012 plywood catalog and

that Commerce ignored this evidence when issuing its Draft Remand Results.152

        First, Commerce considered all of the record evidence in making its remand

redetermination. As discussed above, Shelter Forest’s 2012 public plywood catalog does not

appear to be directly relevant to the plywood sold to a specific customer and the sales/production

documents that tie to those specific sales. Mr. Loe explained that Shelter Forest released this

public catalog during an “evolutionary time with new standards set by CARB to lower the

emotions {sic} of Formaldehyde.”153 He also explained that Shelter Forest’s “catalogs and

customer marketing materials referenced many resins/glues that the market was familiar with

including ones that Shelter Forest did not use and {that were} not {made} available by




151
    See Petitioner’s Letter, “Rebuttal Comments” dated July 30, 2018 (Petitioner’s Initiation Rebuttal Comments) at
Exhibit 7.
152
    See Petitioner’s April 13 Comments at 5.
153
    See Shelter Forest’s April 5 RFI at 2.


                                                        28
Shelter.”154 Mr. Loe explained that the intent of the catalog was to “articulate {that} Shelter

Forest was introducing a new process that was improved, with a fortification and yet still met the

requirements for being CARB-certified.”155 Further, Shelter Forest explained that in 2012, the

addition of melamine to urea-formaldehyde resin was new and considered a “trade secret.”156

We find Mr. Loe’s explanation reasonable, and it is consistent with Commerce’s understanding

of marketing materials in general, i.e., information in catalogs may differ from other company

documentation, and the information in them is not necessarily as reliable as, or more reliable

than, information shown on production or sales source documentation.157

         The fact that Shelter Forest’s 2012 public plywood catalog did not contain a definite

description of Shelter Forest’s products is undisputed. For example, even though the 2012 public

plywood catalog did not mention radiata pine species as one of Shelter Forest’s veneer

options,158 Commerce found that Shelter Forest sold plywood with radiata pine veneers in

2012.159 In other words, the more specific sales and supplier documentation provided by Shelter

Forest was sufficient for Commerce to determine that Shelter Forest sold plywood with radiata

pine veneers, despite any apparent inconsistencies between those documents and the catalog.

This determination was not disputed by parties in the Final Anti-Circ Determinations,160

challenged by any party before the Court, or remanded to Commerce. In light of this, we




154
    Id.
155
    Id. at 3.
156
    See Shelter Forest’s March 25 SQR at 4.
157
    We also note that, according to the first page of the catalog, Shelter Forest released the catalog in January 2012.
Months after January 2012, Shelter Forest presented SKU 575879 to its customer and described the product as
“new.” See Shelter Forest’s Comments on Initiation at Exhibit 1, Attachment G page 50.
158
    See Petitioner’s Initiation Rebuttal Comments at 22 and Exhibit 7, page 15.
159
    See Prelim BPI Memo at 7, unchanged in final; see also Preliminary Anti-Circ Determinations PDM at 13
(stating, “Shelter Forest did submit certain sales documentation dated prior to December 8, 2016, indicating that it
sold plywood with face and back veneers of radiata pine. This documentation includes: email correspondence,
purchase orders, suppliers’ invoices, SKU specification sheets, and a sworn declaration”).
160
    See Final Anti-Circ Determinations IDM at 10-18.


                                                           29
continue to find that the 2012 public plywood catalog is less probative than the detailed sales and

production documents that underpin our determination. Ultimately, Commerce cannot rely on

speculation about the details included in Shelter Forest’s promotional materials (i.e., the 2012

plywood catalog). As discussed above, speculation alone does not undermine the reliability of

the documents presented by Shelter Forest, and thus, Commerce finds it appropriate to rely on

the sworn declarations provided by Shelter Forest, as well as the sales and production

documentation the company provided that support the sworn declarations.

          Based on the explanation and documentation provided by Shelter Forest, we find that the

information in Shelter Forest’s 2012 public plywood catalog does not necessarily undermine the

sales and production documentation related to the specific products sold to one of Shelter

Forest’s customers. We continue to find for these final results of redetermination, that Shelter

Forest’s sales and production documentation are sufficient evidence to establish that Shelter

Forest sold inquiry merchandise, including a majority urea formaldehyde resin, to specific

customers prior to December 8, 2016.

Comment 2: Commerce’s Negative Circumvention Finding

Interested Party Comments161

         Shelter Forest, Importers Alliance, and IKEA concur with Commerce’s Draft Remand

          Results.

         Commerce’s Draft Remand Results fully comply with the decision and remand

          instructions of the Court.




161
  See Shelter Forest’s April 13 Comments; see also Importers Alliance’s April 13 Comments; and IKEA’s April 13
Comments.


                                                     30
Commerce’s Position:

         We agree with Shelter Forest, Importers Alliance, and IKEA that Commerce’s Draft

Remand Results are in accordance with the Remand Opinion and Order. Therefore, we are not

making any changes for these final results.

IV.      FINAL RESULTS OF REDETERMINATION

         In accordance with the Court’s Remand Opinion and Order, Commerce has collected

additional information from certain respondents and conducted additional analysis of this

information. Based on our analysis, Commerce is revising its anti-circumvention determination

and finds that inquiry merchandise was commercially available prior to the initiation of the

underlying investigations on December 8, 2016. Thus, we find on remand that inquiry

merchandise was not later developed and is not circumventing the Orders on plywood from

China.

                               5/10/2021



 X

  Signed by: CHRISTIAN MARSH


Christian Marsh
Acting Assistant Secretary
for Enforcement and Compliance




                                                31
